Robinson, J.,
delivered the opinion of the Court.
If there be a principle of international law settled beyond dispute, it is that the succession to personalty is governed and regulated by the law of the domicil, and in the absence of a marriage contract, the laAv of the matrimonial domicil governs as to all the rights of the parties to their present property in that place, and as to all personal property wherever it may be situate.
“ It has,” says Chancellor Kent, “ become a settled principle of international jurisprudence, and one founded in a comprehensive and enlightened sense of public policy and convenience, that the disposition, succession to and distribution of personal property, Avherever situated, is governed by the Kav of the country of the owner’s or intestates domicil at the time of his death, and not by the conflicting laAvs of the various places where the goods happen to be situate.” 2 Kent’s Comm., 429.
Judge Story says: “ Be the origin of the doctrine Avhat it may, it has so general a sanction among all civilized nations, that it may be treated as part of the jus gentium. And in Sill vs. Worswick, 1 H. Black., 690, the general doctrine is stated Avith great force and vigor.”
“ It is a clear proposition,” says Lord Loughborough, “not only of the laAir of England, but of every country in the AA'orld, where the law has the least semblance of science, that personal property has no locality. The meaning of that is, not that personal property has no visible locality; but that it is subject to that laAv Avhich governs the person of the OAvner; both Avith respect to the disposition of it, and Avith respect to the transmission of it, either by succession or by the act of the party. It folloAA'S the laAv of the person. If *78he dies, it is not the law of the country in which the property is, but the law of the country of which he was a subject, that will regulate the succession.” “And this doctrine has been constantly maintained, both in England and America, with unbroken confidence.” Story’s Conflict of Laws, sec. 380.
It Is, however, unnecessary to multiply authorities. So early as De Sobry vs. De Laistre, 2 H. & J., 191, this Court held “ that personal property adheres to the person, and that wherever the person is domiciled the property goes in distribution according to the laws of that country,” and so late-as Newcomer vs. Orem, 2 Md., 297, it was expressly decided that the personal property of the wife in the State of Louisiana was governed by the laws of this State, the place of the matrimonial domicil, and that accordingly the husband was entitled to the wife’s choses in action subject to the right of survivorship. . •
The case of Smith,Garnishee of Leister, vs. McAtee, 27 Md., 438, was decided upon other principles, not in conflict with this well established and universally recognized doctrine. There, a creditor of the husband attempted to attach a fund dedicated to the separate use of the wife by a decree of equity, and it was held that the creditor of the husband seeking a remedy against him in our Court must be governed and regulated by our laws, — in other words, a person suing in this State must, in such a case, take the law as he finds it, “ and wherever a -remedy is sought it must' be administered according to the lex fori.” Story on Conflict of Laws, sec. 571. No allusion was made to the doctrine of succession in cases of intestacy, and it can hardly be supposed that it was intended to overrule the well established law on this subject, and which more than once had been expressly approved of by this Court.
It being admitted that. Kentucky was the matrimonial domicil at the time of the death of Mary Ellen Noonan, we are of opinion that disposition of and succession to the distributive share due to her from her father’s estate, must be governed by the laws of that State, and not by the provisions *79of our Code, and it being further admitted that by the Statute of Kentucky the surviving husband is entitled to the personal estate of his deceased wife, it follows that the decree below must be reversed and the cause remanded in order that a decree may be passed in conformity with this opinion.
(Decided 15th February, 1871.)

Decree reversed and cause remanded.